         Case 5:21-cv-03100-SAC Document 8 Filed 07/29/21 Page 1 of 9




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


KENNETH D. LEEK,

                        Plaintiff,

vs.                                             Case No. 21-3100-SAC

KATHRYN A. ANDROSKI, et. al.,

                        Defendants.


                                  O R D E R

      Plaintiff, pro se, has filed this action alleging violations

of his constitutional rights in relation to his incarceration at

the Hutchinson Correctional Facility (HCF).          He has recently filed

a motion to supplement his amended complaint with allegations

relating to his incarceration at the Lansing Correctional Facility

(LCF).     Doc. No. 7.       Plaintiff’s motion for leave to file a

supplemental complaint shall be granted and the court shall treat

the amended complaint at Doc. No. 7-1 as the operative complaint

in this case.1 Plaintiff brings this case pursuant to 42 U.S.C. §

1983 and includes a supplemental state law claim for breach of

contract.2     This case is before the court for the purposes of




1 An amended complaint supersedes the prior complaint in all respects. Gilkey
v. Marcantel, 2016 WL 909251 *1 n.1 (10th Cir. 3/10/2016).
2 Title 42 United States Code Section 1983 provides a cause of action against

“[e]very person who, under color of any statute, ordinance, regulation, custom,
or usage of any State . . . causes to be subjected, any citizen of the United
States . . . to the deprivation of by rights, privileges, or immunities secured
by the Constitution and laws [of the United States].”

                                      1
        Case 5:21-cv-03100-SAC Document 8 Filed 07/29/21 Page 2 of 9




screening   plaintiff’s     the    amended      complaint      at   Doc.    No.   7-1

pursuant to 28 U.S.C. § 1915A.

I. Screening standards

      Plaintiff should be familiar with the screening standards

applied by the court from the court’s review of those standards in

Leek v. Scoggin, Case No. 20-3051, Doc. No. 47, pp. 5-7.                   The court

incorporates that discussion here.

II. Plaintiff’s amended complaint

      At   the   outset,   it     should   be       noted   that    plaintiff     was

transferred from HCF to LCF on April 28, 2021, according to his

notice of change of address (Doc. No. 3).

      Plaintiff alleges a denial of access to the courts because of

restrictions upon his use of HCF’s law library and other resources.

The restrictions described are as follows:              1) plaintiff could not

do partnership research with another inmate when plaintiff was on

restricted status; 2) while on restricted status plaintiff was

limited to two library visits per week for a total of two and one-

half hours, with no exceptions made for time-sensitive projects;

3) plaintiff was forced to choose between yard time and library

time on some occasions; 4) requests for material collected by

library staff were cumbersome, ineffective and frustrating; 5)

library clerks refused to do research for plaintiff; 6) the cost

of   obtaining   copied    material    was      a    barrier   to    research;     7)

materials were outdated; and 8) plaintiff had no or limited access

                                       2
       Case 5:21-cv-03100-SAC Document 8 Filed 07/29/21 Page 3 of 9




to computerized legal research despite a contract between the

Kansas Department of Corrections (KDOC) and a private company to

provide such resources.

     Regarding his incarceration at LCF, plaintiff alleges that he

was assigned to a restricted housing unit at LCF.                  Plaintiff

alleges:   1) that he has been prevented from working with other

inmates on legal research or legal matters; 2) that he is required

to request legal materials by a specific page cite system only and

not allowed law books in his cell; 3) that he is limited to

requesting three cases at a time which must be returned in a week

before he may receive more; and 4) although he has greater access

to computer tablets than at HCF, the tablets do not have the

ability to access Lexis.

     The amended complaint as supplemented names the following

defendants:      Kathryn   Androski,    HCF   librarian;   Misti   Kroeker,

administrator and contract monitor at HCF; IC Solutions, a company

contracting with KDOC to provide tablets for legal research; Dan

Schnurr, Warden at HCF; James Skidmore, deputy warden of operations

at LCF; John Stiffin, head librarian at LCF; and Shannon Meyer,

Warden at LCF.    Plaintiff seeks declaratory and injunctive relief.

He also seeks compensatory damages, punitive damages and nominal

damages.




                                    3
         Case 5:21-cv-03100-SAC Document 8 Filed 07/29/21 Page 4 of 9




III. Access to the courts

       The Constitution does not guarantee prisoners “an abstract,

freestanding right to a law library or legal assistance.”                               Lewis

v. Casey, 518 U.S. 343, 351 (1996).                      Nor does the Constitution

grant inmates a right to provide legal assistance to other inmates

if    restrictions        against     doing       so   are    reasonably       related     to

legitimate and neutral governmental objectives.                         Shaw v. Murphy,

532    U.S.   223    (2001);     see      also,    Brooks     v.     Colorado    Dept.     of

Corrections,        762     Fed.Appx.        551,       559    (10th     Cir.     2019)(no

constitutional         right   to     work    as       jailhouse     lawyer     for     other

inmates); Center v. Lampert, 726 Fed.Appx. 672, 675 (10th Cir.

2018)(“Prison officials enjoy a legitimate penological interest in

restricting      communications            between       inmates,       even     when     the

ostensible purpose is to obtain advice from jailhouse lawyers.”).

Courts should be mindful that “[p]rison officials are to remain

the    primary      arbiters     of    the    problems        that     arise    in    prison

management.”        Shaw, 532 U.S. at 230.

       Plaintiff, however, does have a constitutional right to “’a

reasonably adequate opportunity to present claimed violations of

fundamental constitutional rights to the courts.’”                              Lewis, 518

U.S. at 351, quoting Bounds v. Smith, 430 U.S. 817, 825 (1977).

“The    right    [to    access      the    courts]       ‘guarantees      no    particular

methodology but rather the conferral of a capability - - the

capability of bringing contemplated challenges to sentences or

                                              4
         Case 5:21-cv-03100-SAC Document 8 Filed 07/29/21 Page 5 of 9




conditions of confinement before the courts.’”               Brooks v. Colo.

Dept.     of   Corrections,      730   Fed.Appx.   628,   631     (10th   Cir.

2018)(quoting Lewis, 518 U.S. at 356).          “The right . . . is ‘only

[the right] to present . . . grievances to the courts,’ and does

not require prison administrators to supply resources guaranteeing

inmates’ ability ‘to litigate effectively once in court’ or to

‘conduct generalized research.’”           Id., quoting Lewis, 518 U.S. at

354 and 360.

        “To state a claim for denial of [access to the courts],”

plaintiff “must show that any denial or delay of access to the

court    prejudiced   him   in    pursuing    litigation.”      Trujillo   v.

Williams, 465 F.3d 1210, 1226 (10th Cir. 2006).                 This must be

addressed in the complaint’s allegations in a manner that gives

fair notice to a defendant.        Christopher v. Harbury, 536 U.S. 403,

416 (2002); McBride v. Deer, 240 F.3d 1287, 1290 (10th Cir. 2001).

A plaintiff might, for example allege the dismissal of an action

for failure to satisfy a technical requirement he could not have

known without better legal assistance or that he was unable to

bring a complaint because of the inadequacy of legal resources.

Lewis, 518 U.S. at 351.       A general claim, however, that plaintiff

could have presented a better legal argument is not sufficient to

show a denial of the right of access to the courts.               Lewis, 518

U.S. at 354; see also Brooks v. Colorado Dept. of Corrections, 762

Fed.Appx. 551, 558 (10th Cir. 2019)(general allegations without

                                       5
        Case 5:21-cv-03100-SAC Document 8 Filed 07/29/21 Page 6 of 9




explanation of how policies caused prejudice fail to sufficiently

allege actual injury); Ruppert v. New Mexico Dept. of Corrections,

625 Fed.Appx. 820, 824 (10th Cir. 2015)(allegations of actual

injury must go beyond mere conclusions); Wardell v. Duncan, 470

F.3d 954, 959 (10th Cir. 2006)(conclusory claims of prejudice are

insufficient).

       Plaintiff alleges that he has two cases in which his efforts

have been impeded by defendants.          One case is Leek v. Scoggin,

Case No. 20-3051, a civil rights action.           There has been service

of process in that case, a Martinez report has been filed, and

litigation is proceeding with plaintiff recently having filed a

response to the court’s screening order directing plaintiff to

show   cause   why   plaintiff’s    amended    complaint    should     not   be

dismissed.     Plaintiff states that he is not pleased with his

responsive pleading due to deficiencies in the law library and

obstacles to his research.3        The other case, Leek v. Brown, Case

No. 21-123711, is a state habeas action now on appeal to the Kansas

Court of Appeals. It was originally filed in state district court

in 2020.     Plaintiff has indicated that he has no way to research

and write an appellate brief in the action and that he has pending

a request for appointment of counsel.




3 So far the court has denied plaintiff’s motions for appointment of counsel
without prejudice in Leek v. Scoggin.

                                      6
       Case 5:21-cv-03100-SAC Document 8 Filed 07/29/21 Page 7 of 9




     The court finds that plaintiff has failed to allege facts

plausibly showing that defendants’ actions relating to his access

to legal resources have prejudiced him in pursuing litigation.

Plaintiff’s allegations are merely general assertions that fail to

show that he has been unable to present his cases and claims in

state and federal court.

IV. Injunctive and declaratory relief

     The court held in the most recent screening order in Leek v.

Scoggin, Case No. 20-3051, Doc. No. 47, p. 13-14, that plaintiff’s

transfer to LCF renders moot his claims for injunctive relief

against the HCF defendants he sued in that case.         This applies as

well to plaintiff’s claims for injunctive and declaratory relief

against HCF defendants in this case.          See also Abdulhaseeb v.

Calbone, 600 F.3d 1301, 1311 (10th Cir. 2010)(a prisoner's transfer

from one prison to another moots claims for declaratory and

injunctive relief against officials at the prior facility); Marrie

v. Nickels, 70 F.Supp.2d 1252, 1259 (D.Kan. 1999)(same holding in

prison conditions case).

     Plaintiff’s claims for declaratory and injunctive relief

against the LCF defendants appear subject to dismissal at this

point because, as already explained, plaintiff has not stated a

claim for denial of access to the courts.




                                    7
        Case 5:21-cv-03100-SAC Document 8 Filed 07/29/21 Page 8 of 9




V. Contract claim

      A breach of contract claim arises from state law.              This court

does not have jurisdiction over a state law claim without diversity

of citizenship under 28 U.S.C. § 1332 or supplemental jurisdiction

under 28 U.S.C. § 1367. Plaintiff does not allege facts supporting

diversity jurisdiction under the terms of § 1332 because plaintiff

does not describe a matter in controversy exceeding $75,000 in

value. And the court should not exercise supplemental jurisdiction

over a state law claim if the federal law claims are dismissed.

See Koch v. City of Del City, 660 F.3d 1228, 1248 (10th Cir. 2011).

As explained already, it appears that the amended complaint fails

to   state   a   federal   claim   for       relief.   Thus,   any   state   law

supplemental claims should be dismissed without prejudice.

      In addition, none of the individual defendants are alleged to

be parties to the contract with IC Solutions and therefore are not

liable for breach of contract.

VI. Conclusion

      In conclusion, the court grants plaintiff’s motion to amend

the complaint (Doc. No. 7), finds that the amended complaint as

supplemented (Doc. No. 7-1) is the operative complaint, and further

holds that Doc. No. 7-1 is subject to dismissal because plaintiff

has failed to state a claim under federal law.                 The court shall

grant plaintiff time until August 30, 2021 to show cause why this

case should not be dismissed or to file another amended complaint

                                         8
       Case 5:21-cv-03100-SAC Document 8 Filed 07/29/21 Page 9 of 9




which corrects the deficiencies found in Doc. No. 7-1.         An amended

complaint should be printed on forms supplied by the Clerk of the

Court which may be supplemented.        Failure to respond to this order

may result in the dismissal of this case.

     IT IS SO ORDERED.

     Dated this 29th day of July 2021, at Topeka, Kansas.




                            s/Sam A. Crow__________________________
                            U.S. District Senior Judge




                                    9
